   Case: 1:20-cv-00217-DRC Doc #: 23 Filed: 08/04/21 Page: 1 of 6 PAGEID #: 69




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 ADAM KEITH CHARLES,

              Plaintiff,
                                              Case No. 1:20-cv-217
       v.                                     JUDGE DOUGLAS R. COLE

 FEDERAL BUREAU OF PRISONS,

              Defendant.
                              OPINION AND ORDER

      This cause is before the Court on Defendant Federal Bureau of Prison’s Motion

to Dismiss for Lack of Subject Matter Jurisdiction (Doc. 18). For the reasons discussed

below, the Court GRANTS the Motion and DISMISSES the case WITHOUT

PREJUDICE.

                                  BACKGROUND

      On January 5, 2018, Plaintiff Adam Keith Charles was sentenced to 14 months

in prison (with credit for time served) followed by three years of supervised release in

a federal criminal case. Charles alleges that, pursuant to his sentence, he should have

been released from federal custody on August 21, 2018. That did not occur. Rather,

he was not released until April 10, 2019. Based on that, Charles has sued the Federal

Bureau of Prisons (the “Bureau”), alleging a variety of federal-constitutional and

Indiana-common-law torts. The Bureau now moves to dismiss for lack of jurisdiction

under Federal Rule of Civil Procedure 12(b)(1), claiming that it is entitled to federal

sovereign immunity.
   Case: 1:20-cv-00217-DRC Doc #: 23 Filed: 08/04/21 Page: 2 of 6 PAGEID #: 70




                                 LEGAL STANDARD

      When reviewing a facial challenge to a Court’s subject-matter jurisdiction

under Rule 12(b)(1), the Court must take as true all the well-pleaded allegations in

the complaint. See Carrier Corp. v. Outokumpu Oyj, 673 F.3d 430, 440 (6th Cir. 2012)

(quoting Gentek Bldg. Prod., Inc. v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir.

2007)). The Court looks to the complaint for a “short and plain statement of the

ground for the court’s jurisdiction.” Rote v. Zel Custom Mfg. LLC, 816 F.3d 383, 387

(6th Cir. 2016). “Conclusory allegations or legal conclusions masquerading as factual

conclusions will not suffice to prevent a motion to dismiss [for lack of jurisdiction].”

Id. (quoting O’Bryan v. Holy See, 556 F.3d 361, 375 (6th Cir. 2009)).

                                LAW AND ANALYSIS

      Since at least the mid-nineteenth century, it has been settled that the United

States may not be sued without its consent. See, e.g., United States v. Lee, 106 U.S.

196, 204 (1882); United States v. McLemore, 45 U.S. 286, 288 (1846). Without such

consent, a Court lacks subject-matter jurisdiction over the suit. Lee, 106 U.S. at 204;

McLemore, 45 U.S. at 288.

      It is equally well-settled that the federal government’s sovereign immunity

extends to federal agencies—like the Bureau. United States v. Testan, 424 U.S. 392

(1976). Thus, to sue a federal agency, a plaintiff typically must locate a federal statute

in which Congress waived the agency’s sovereign immunity defense for the claim

being asserted. See, e.g., Collin v. Comm’r of Soc. Sec., 881 F.3d 427, 430 (6th Cir.




                                            2
   Case: 1:20-cv-00217-DRC Doc #: 23 Filed: 08/04/21 Page: 3 of 6 PAGEID #: 71




2018); Worldwide Equip. of TN, Inc. v. United States, 876 F.3d 172, 175 (6th Cir.

2017).

         Charles failed to do so here. He has not directed the Court to a single statute

in which Congress has waived the Bureau’s sovereign immunity for any claim he

brings. Nor does he argue that any of his claims fall within an exception to that

jurisdictional limitation.

         The one statute that Charles does point to in his complaint, 18 U.S.C. § 1983,

does not waive the federal government’s immunity from suit. Indeed, it would be

strange if Section 1983 did so. That statute authorizes monetary and injunctive relief

against any “person” who, acting “under color of any … State” law deprives another

person of his or her constitutional rights. Id. (emphasis added). Section 1983 is thus

not concerned with any individual or agency (like the Bureau) operating pursuant to

federal law. Nor does Section 1983 purport to abrogate any sovereign immunity—

state or federal. It authorizes suits only against “person[s]”—not sovereigns (though

the Supreme Court has held that a “person” under 1983 includes a municipality on

the theory that a municipality is a corporation, and thus an “artificial person”).

Monell v. Dep’t of Soc. Serv. of the City of New York, 436 U.S. 658 (1978).

         Charles does not seriously dispute any of this. He argues instead that the

government’s assertion of federal sovereign immunity is “premature.” (Resp. Br., Doc.

21, #61). This is because, according to Charles, discovery is needed “to factually and

legally determine who and what agencies may be further investigated and what

claims may be pursued.” (Id.).



                                            3
   Case: 1:20-cv-00217-DRC Doc #: 23 Filed: 08/04/21 Page: 4 of 6 PAGEID #: 72




      Charles’s argument is a nonstarter. No amount of discovery will ever yield facts

that bear on the purely legal question of whether the Bureau is entitled to federal

sovereign immunity. And the law does not permit this Court to entertain suits against

the federal government, in derogation of its sovereign immunity, so that plaintiffs

can engage in fishing expeditions designed to identify someone who perhaps can be

sued. See C.H. By & Through Shields v. United States, 818 F. App’x 481, 484 (6th Cir.

2020) (holding that a plaintiff is not entitled to jurisdictional discovery unless she can

give the district court “‘a reasonable basis to expect that discovery would reveal’

evidence that supports the claimed jurisdiction” (quoting Chrysler Corp. v. Fedders

Corp., 643 F.2d 1229, 1240 (6th Cir. 1981))); see also A.O. Smith Corp. v. United

States, 774 F.3d 359, 369 (6th Cir. 2014).

      One final point. The above analysis relates to the Bureau’s facial challenge to

the Court’s subject-matter jurisdiction. The Bureau also brings a factual challenge to

the Court’s subject-matter jurisdiction in the event the Court finds that the Federal

Tort Claims Act applies to this case. See Federal Tort Claims Act, ch. 753, Title IV,

60 Stat. 842 (1946). That statute waives the federal government’s “historic defense of

sovereign immunity and accept[s] liability for money damages for injuries caused by

the negligent or wrongful acts or omission of Government employees while acting

within the scope of their office or employment at agencies that are performing

governmental functions.” 14 FED. PRAC. & PROC. JURIS. § 3658 (4th ed. April 2021

update).




                                             4
   Case: 1:20-cv-00217-DRC Doc #: 23 Filed: 08/04/21 Page: 5 of 6 PAGEID #: 73




      The Bureau argues that the Federal Tort Claims Act cannot provide a basis for

jurisdiction here, as it requires plaintiffs to administratively exhaust their claims

before they sue the federal government under the Act, which the Bureau claims

Charles has not done. In support of this argument, the Bureau attaches to its Motion

the declaration of one of its senior attorneys who avers that Charles did not attempt

to administratively exhaust his claims before filing this suit. Charles, for his part,

explains that he did not have the information he needed to exhaust his claims before

filing suit. He also claims that, after filing suit, he prepared an administrative tort

claim that was either “not sent or sent and not received [by the Bureau].” (Resp. Br.,

Doc. 21, #61).

      The Court need not explore this dispute more fully. Put aside for now the fact

that Charles does not seem to invoke the Federal Tort Claims Act in any of the papers

he submitted to the Court. Also put aside the fact that the Federal Tort Claims Act

waives the federal government’s sovereign immunity only from common-law torts,

not constitutional torts (so the Act, if it applied, would waive federal sovereign

immunity for only some and not all of Charles’s claims). See F.D.I.C. v. Meyer, 510

U.S. 471, 477 (1994). The larger problem is that Charles cannot base the Court’s

subject-matter jurisdiction on the Federal Tort Claims Act because the Act “clearly

provides that the United States is the only proper defendant in a suit alleging

negligence by a federal employee.” Allgeier v. United States, 909 F.2d 869, 871 (6th

Cir. 1990); see also 28 U.S.C. § 2679(a). Thus, “[f]ailure to name the United States as

defendant in a [Federal Tort Claims Act] suit results in a fatal lack of jurisdiction.”



                                          5
   Case: 1:20-cv-00217-DRC Doc #: 23 Filed: 08/04/21 Page: 6 of 6 PAGEID #: 74




Allgeier, 909 F.2d at 871. Here, Charles named only the Bureau—not the United

States—as the defendant in this suit. Accordingly, based on his Complaint, Charles

cannot rely on the Federal Tort Claims Act for jurisdiction.

                                  CONCLUSION

      For the reasons above, the Court GRANTS the Bureau’s Motion to Dismiss for

Lack of Subject Matter Jurisdiction (Doc. 18) and DISMISSES the case WITHOUT

PREJUDICE. The Court DIRECTS the Clerk to enter judgment accordingly.


      SO ORDERED.

 August 4, 2021
 DATE                                         DOUGLAS R. COLE
                                              UNITED STATES DISTRICT JUDGE




                                          6
